Case 1:19-cv-00230-JDL Document 90 Filed 05/21/21 Page 1 of 6            PageID #: 346




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


WOODLANDS SENIOR LIVING                 )
LLC, et al.,                            )
                                        )
      Plaintiffs,                       )
                                        )
                    v.                  ) 1:19-cv-00230-JDL
                                        )
MAS MEDICAL STAFFING                    )
CORPORATION,                            )
                                        )
      Defendant.                        )

       ORDER ON PLAINTIFFS’ MOTION FOR RECONSIDERATION

      By an order dated November 23, 2020 (ECF No. 79) (the “Order”), I granted

Defendant MAS Medical Staffing Corporation’s (“MAS”) Motion for Judgment on the

Pleadings (ECF No. 15). In response, the Plaintiffs—Woodlands Senior Living, LLC;

Woodlands Senior Living of Cape Elizabeth, LLC; Woodlands Senior Living of

Hallowell, LLC; Woodlands Senior Living of Farmington, LLC; Woodlands Senior

Living of Lewiston, LLC; Woodlands Senior Living of Rockland, LLC; Woodlands

Senior Living of Waterville, LLC; and Woodlands Senior Living of Brewer, LLC

(together, “Woodlands”)—have moved for reconsideration of the Order pursuant to

Federal Rule of Civil Procedure 59(e) (ECF No. 82). For the reasons that follow, I

grant the motion.

                              I. LEGAL STANDARD

      “[I]t is settled in this circuit that a motion which ask[s] the court to modify its

earlier disposition of a case because of an allegedly erroneous legal result is brought

under Fed. R. Civ. P. 59(e).” In re Sun Pipe Line Co., 831 F.2d 22, 24 (1st Cir. 1987).
                                           1
Case 1:19-cv-00230-JDL Document 90 Filed 05/21/21 Page 2 of 6            PageID #: 347




“Motions under Rule 59(e) must either clearly establish a manifest error of law or

must present newly discovered evidence.” FDIC v. World Univ. Inc., 978 F.2d 10, 16

(1st Cir. 1992). “[A] party moving for Rule 59(e) relief may not repeat arguments

previously made . . . , nor may it present new arguments . . . if such arguments ‘could,

and should, have been made before judgment issued.’” Markel Am. Ins. Co. v. Díaz-

Santiago, 674 F.3d 21, 32 (1st Cir. 2012) (quoting ACA Fin. Guar. Corp. v. Advest,

Inc., 512 F.3d 46, 55 (1st Cir. 2008)).

                                    II. DISCUSSION

       Woodlands contends that the Order should be reconsidered because it did not

address the applicability of 1 M.R.S.A. § 302—a statute setting forth rules of

statutory construction—in relation to 26 M.R.S.A. § 599-B—the statute at the heart

of MAS’s Motion for Judgment on the Pleadings. Section 599-B generally prohibits

the enforcement or attempted enforcement of restrictive employment agreements. In

the Order, I concluded that section 599-B applies to this case and, therefore, bars

Woodlands’ effort to enforce a restrictive employment agreement against MAS. After

further determining that section 599-B did not violate the Contract Clause of the

Maine Constitution, I concluded that Woodlands could not enforce the restrictive

employment agreement it had entered into with MAS.

       Section 302 provides, in relevant part, that “[a]ctions and proceedings pending

at the time of the passage . . . of an Act . . . are not affected thereby.” The Maine Law

Court has determined that section 302 “provides a rule of construction only,” but that

“the   rule   is   controlling   absent   clear   and   unequivocal   language   to   the

contrary.” DeMello v. Dep’t of Envtl. Prot., 611 A.2d 985, 986 (Me. 1992) (internal

                                             2
Case 1:19-cv-00230-JDL Document 90 Filed 05/21/21 Page 3 of 6            PageID #: 348




quotation marks omitted). Woodlands is correct to note that the Order failed to

address section 302’s “non-application to pending proceedings” provision. I do so now.

      Exactly what manner of “clear and unequivocal language” is needed to

overcome section 302 is not entirely clear. DeMello, 611 A.2d at 986. In MacImage

of Maine, LLC v. Androscoggin County, the Law Court stated that section 302 could

be overcome by a statute that “expressly cit[es] section 302, or explicitly stat[es] an

intent to apply a provision to pending proceedings.” 2012 ME 44, ¶ 22, 40 A.3d 975,

985 (citing Bernier v. Data Gen. Corp., 2002 ME 2, ¶ 16, 787 A.2d 144, 150). However,

in Bernier, the Law Court explained that it has “never required an express reference

to ‘pending proceedings’ or a citation to section 302 to overcome the section 302

restriction against application to pending proceedings.” 2002 ME 2, ¶ 16, 787 A.2d

at 150.

      In Bernier, the Law Court applied a recently enacted amendment to Maine’s

Workers’ Compensation laws governing the annual inflation adjustment made to

previously awarded benefits. Looking to the contested statute’s legislative history

and “sweep,” the Law Court determined that the statute was “sufficiently broad” as

to demonstrate a legislative intent that it apply to pending proceedings. Id. at ¶ 17,

787 A.2d at 150. While the Law Court focused on the Legislature’s intent in enacting

the statute, it also recognized that “[i]n determining whether a statute . . . affects

proceedings pending on the date of enactment, we . . . require a clear statement or

implication of retroactive intent.” Id. at ¶ 16, 787 A.2d at 150 (quoting Weeks v. Allen

& Coles Moving Sys., 1997 ME 205, ¶ 6, 704 A.2d 320, 322). In fact, although the

statute at issue in Bernier did not expressly reference section 302, the Law Court

                                           3
Case 1:19-cv-00230-JDL Document 90 Filed 05/21/21 Page 4 of 6            PageID #: 349




noted that its enacting provision explicitly stated that the act “applie[d] retroactively

. . . and applies notwithstanding any adverse order or decree.” 2002 ME 2, ¶ 15, 787

A.2d at 149 (quoting P.L. 2001, ch. 390, § 2).

      In Stickney v. City of Saco, the Law Court similarly suggested that section

302’s rule about non-application to pending proceedings may be overcome where “the

legislative intent to the contrary is clearly expressed or necessarily implied from the

language used.” 2001 ME 69, ¶ 30 n.11, 770 A.2d 592, 604 n.11 (quoting Terry v. St.

Regis Paper Co., 459 A.2d 1106, 1109 (Me. 1983)). However, the conveyancing statute

considered in Stickney also contained an express statement as to its retroactive

application: “A conveyance or reservation of real estate, whether made before or after

the effective date of this section, must be construed to convey or reserve an estate in

fee simple.” 2001 ME 69, ¶ 30 n.11, 770 A.2d 592, 604 n.11 (quoting 33 M.R.S.A. §

772(1) (Supp. 2000-2001)).

      Ultimately, the Law Court’s decisions establish that where the Legislature has

included an express statement that a statute applies retroactively, courts may infer

from such a statement a legislative intent that the statute apply to pending

proceedings, particularly when such a reading is bolstered by the statute’s breadth

and legislative history. However, where there is no statement of retroactive intent,

a statute must contain an express reference to section 302 or to “pending

proceedings.” The parties have not cited to any decision by the Law Court in which

it has determined that section 302’s rule of construction does not apply in the absence

of either a reference to section 302 or “pending proceedings,” or an explicit statement

of retroactive intent.

                                           4
Case 1:19-cv-00230-JDL Document 90 Filed 05/21/21 Page 5 of 6             PageID #: 350




      This case does not fit neatly into the Law Court’s framework because, as I

noted in the Order, section 599-B broadly bars the prospective act of engaging in

litigation to enforce or attempt to enforce a restrictive employment agreement. The

Maine Superior Court recently spoke favorably of this reading of section 599-B in

Osman Page, LLC v. Boothbay Region Water District, CV-20-22 (Me. Super. Ct., Lin.

Cty., Mar. 8, 2021), where it agreed that the statute “is prospective, not retroactive,

because it concerns the legal status of actions taken after the effective date of the

statute,” slip op. at 7.   The Superior Court further noted that “a statute that

specifically prohibits both the creation and enforcement of restrictive employment

agreements” cannot “be given full effect if the enforcement provision is read

restrictively to only apply to agreements created after its effective date.” Id. at 6.

      Because section 599-B prohibits employers from seeking to legally enforce

restrictive employment agreements entered into both before or after its effective date,

it is understandable that the Legislature did not include a statement of retroactive

intent, as the statute forecloses the prospective actions of filing and prosecuting a

lawsuit regardless of whether the agreement at issue was formed before or after the

statute’s effective date. However, the question still remains: does section 599-B apply

to the instant case in which an employer is attempting to enforce a restrictive

employment agreement, but where the enforcement action began prior to the

statute’s enactment?

      I conclude that section 302’s presumptive application is not overcome in this

instance. While, as I noted in the Order, section 599-B contains broad language and

is supported by legislative history indicating that the purpose of the law is to

                                            5
Case 1:19-cv-00230-JDL Document 90 Filed 05/21/21 Page 6 of 6            PageID #: 351




“[r]emov[e] unnecessary employment barriers,” ECF No. 79 at 9 (quoting An Act to

Promote Keeping Workers in Maine: Hearing on L.D. 733 Before the J. Standing

Comm. on Labor, Research & Econ. Dev., 129th Legis. 2 (2019) (testimony of Rep.

John Schneck)), the statute contains no explicit reference to section 302 or to “pending

proceedings.” While “a narrow subset of restrictive employment agreements being

exempt from the statute’s prohibition on the enforcement of restrictive employment

agreements” would appear to run “counter to the statute’s broad goals of removing

barriers to employment,” id. at 10, it is also true that, as the Law Court has previously

expressed, “the Legislature understands the importance of making its intent

particularly clear when it intends legislation to impact pending litigation,” Riley v.

Bath Iron Works Corp., 639 A.2d 626, 627 (Me. 1994).

      In this case, there is simply no “clear and unequivocal language” indicating

that the Legislature sought to overcome section 302. DeMello, 611 A.2d at 986.

Accordingly, section 599-B does not bar Woodlands’ pending action against MAS.

                                 III. CONCLUSION

      For the above-stated reasons, Woodlands’ Motion for Reconsideration (ECF No.

82) is GRANTED. My previous Order granting MAS’s Motion for Judgment on the

Pleadings (ECF No. 79) is VACATED, and MAS’s Motion for Judgment on the

Pleadings (ECF No. 15) is DENIED.

      SO ORDERED.                              Dated: May 21, 2021


                                                       /s/ JON D. LEVY
                                                 CHIEF U.S. DISTRICT JUDGE



                                           6
